 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 1 of 12 Page ID #:257

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL          ‘O’
     Case No.     2:18-cv-09053-CAS-PLA             Date August 5, 2019
     Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


     Present: The Honorable        CHRISTINA A. SNYDER
             Catherine Jeang                          Laura Elias                      N/A
              Deputy Clerk                     Court Reporter / Recorder             Tape No.
           Attorneys Present for Plaintiffs:                Attorneys Present for Defendants:
                  Monique Alarcon                                   Gabriel Dermer
                     Carol Sobel
     Proceedings:         DEFENDANT’S MOTION TO DISMISS THIRD, FOURTH, AND
                          FIFTH CLAIMS FOR RELIEF IN PLAINTIFFS’ FIRST
                          AMENDED COMPLAINT (Dkt. 28, filed June 28, 2019)

I.       INTRODUCTION

       On October 21, 2018, plaintiffs Rebecca Cooley, Benjamin Hubert, and Casimir
Zaroda filed the instant class action complaint against defendant City of Los Angeles (the
“City”) and Does 1 through 10. Dkt. 1. Plaintiffs are unhoused persons who lived on or
around 3rd Avenue and Rose Avenue in the Venice neighborhood of Los Angeles. This
action concerns an “area cleaning” performed by the City on September 15, 2017,
wherein the City allegedly threw away plaintiffs’ essential belongings over their
objections.
       On March 4, 2019, the City filed a motion to dismiss plaintiffs’ claims pursuant to
Federal Rules of Civil Procedure 8(a) and 12(b)(6). Dkt. 12. The Court granted in part
and denied in part the City’s motion to dismiss. Dkt. 21. Plaintiffs filed a first amended
complaint on May 22, 2019. Dkt. 24 (“FAC”). Plaintiffs allege claims on behalf of
themselves and a class of approximately 60 individuals who also resided in the same area
at the same time this incident occurred for: (1) violation of plaintiffs’ federal and state
constitutional right to be secure from unreasonable seizures; (2) violation of plaintiffs’
federal and state constitutional right to due process of law; (3) violation of the Americans
with Disabilities Act (“ADA”), 42 U.S.C. § 12101 et seq.; (4) violation of the Unruh
Civil Rights Act, Cal. Civ. Code § 51; (5) violation of the Bane Civil Rights Act, Cal.
Civ. Code § 52.1; and (6) violation of section 2080 of the California Civil Code.



CV-549 (01/18)                         CIVIL MINUTES - GENERAL                          Page 1 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 2 of 12 Page ID #:258

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL          ‘O’
   Case No.       2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title          COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


        On June 28, 2019, the City filed a motion to dismiss plaintiffs’ third, fourth, and
fifth claims for relief pursuant to Rules 8(a) and 12(b)(6). Dkt. 28 (“Mot.”). Plaintiffs
filed an opposition on July 15, 2019. Dkt. 30 (“Opp’n”). The City filed a reply on July
22, 2019. Dkt. 31 (“Reply”).
       The Court held a hearing on August 5, 2019. After carefully considering the
parties’ arguments, the Court finds and concludes as follows.
II.      BACKGROUND

     The following factual allegations are taken from plaintiffs’ first amended
complaint.
         A.      The Parties

       Plaintiffs Cooley, Hubert, and Zaroda are unhoused individuals who were residing
on the sidewalk at 3rd Avenue and Rose Avenue in the Venice neighborhood of the City
of Los Angeles in September 2017. FAC ¶¶ 9, 11, 15. Cooley and Hubert are married.
Id. ¶ 7. Cooley suffers from Crohn’s disease, celiac disease, and a hernia. Id. ¶ 6. Her
disabilities require her to take special nutritional supplements. Id.
       Defendant City of Los Angeles is alleged to include the Los Angeles Police
Department (“LAPD”), the Department of Public Works, and the Bureau of Sanitation.
Id. ¶ 16.
         B.      The September 15, 2017 “Area Cleaning”

       On the morning of September 15, 2017, City employees arrived at the area of 3rd
Avenue and Rose Avenue and began an “area cleaning” of the sidewalks. Id. ¶ 19.
Plaintiffs allege that although a notice of the area cleaning was posted, the notice covered
a broad area of Venice and did not provide any information about what time particular
locations would be subject to the area cleaning. Id. ¶ 21. And because this notice
covered several square miles, plaintiffs were left with no place to safely move their
property during the area cleaning. Id.
     That morning, approximately 60 unhoused individuals were staying in the 3rd
Avenue area. Id. ¶ 23. Zaroda, who had seen City employees destroy the property of

CV-549 (01/18)                      CIVIL MINUTES - GENERAL                           Page 2 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 3 of 12 Page ID #:259

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
   Case No.      2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


unhoused individuals on multiple occasions, moved his property from 3rd Avenue to
Rose Avenue in an abundance of caution. Id. ¶ 24. He neatly wrapped his belongings
with a tarp and bungee cords to show that his belongings were not trash nor abandoned.
Id. ¶ 25. As he was moving his property, Zaroda observed Public Works employees and
LAPD officers driving past the intersection of 3rd and Rose Avenues. Id. Around
approximately 11:00AM, City employees began closing off 3rd Avenue and Rose
Avenue with yellow caution tape. Id. Residents of that area were prevented from
entering the area as City employees conducted their cleaning. Id.
        Cooley and Hubert were eating breakfast that morning at a nearby restaurant that
caters to unhoused individuals. Id. ¶ 26. When they returned to 3rd Avenue, they found
LAPD officers and Departments of Public Works employees in the process of throwing
away property that was on the sidewalks. Id. When Cooley and Hubert attempted to
retrieve their personal belongings, LAPD officers told them that they would only be
permitted to enter the taped-off area to retrieve what they could carry in one trip. Id.
Cooley explained that she could not carry any heavy items due to her disability and
physical limitations and asked if her husband could take some of her essential items for
her, including her bike, sleeping bag, tent, and medically necessary nutritional
supplements. Id. Cooley allegedly showed LAPD officers her hernia to prove that she
could not carry a 60-gallon bag of her property in one trip. Id. The LAPD officers
refused to accommodate her needs and told Hubert that he could only take what he could
fit in a 60-gallon trash bag. Id. Due to this restriction, Cooley and Hubert were not able
to recover certain essential items including a sleeping bag and most of Cooley’s
medically-required nutritional supplements. Id. Following directions from LAPD
officers, Hubert and Cooley moved the property they were able to salvage to Rose
Avenue. Id. ¶ 29. However, after doing so, the LAPD officers put up caution tape and
closed off access to Rose Avenue. Id.
       LAPD officers then formed a line in front of the caution tape on Rose Avenue and
ordered plaintiffs to leave the area under threat of arrest. Id. ¶ 30. Plaintiffs objected to
City employees about the seizure of their property, and they watched as their remaining
property was taken by Public Works employees, thrown into a large trash truck with a
garbage compressor, and immediately destroyed. Id. ¶ 31. Cooley allegedly told LAPD
officers that she needed the medically-necessary nutritional supplements that she had


CV-549 (01/18)                       CIVIL MINUTES - GENERAL                          Page 3 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 4 of 12 Page ID #:260

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
   Case No.      2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


moved to Rose Avenue earlier but was told that she would be arrested or pepper sprayed
if she did not move away from the area. Id. ¶ 32.
        Zaroda lost items that were important to him, including his transit pass and health
insurance documentation. Id. ¶ 34. Cooley and Hubert lost a bike trailer that was used to
transport their belongings during the day, two tents, a sleeping bag, clothes, essential
paperwork, and medically-necessary nutritional supplements. Id. ¶ 30. The loss of these
items created a hardship for plaintiffs as they had to find donated blankets, tents, and
sleeping bags to protect themselves from the elements at night. Id.
       Plaintiffs made some inquiry about recovering property that might have been
stored by the City instead of destroyed. Id. ¶ 37. The City provided an address on
Towne Avenue where they could make that inquiry, and that location on Towne Avenue
is more than 20 miles away from the Venice neighborhood. Id. This location was
allegedly inaccessible to Zaroda, whose transit pass was seized during the area cleaning,
and it was allegedly inaccessible by Cooley due to her disability. Id.
      Plaintiffs allege that the City of Los Angeles has a policy, practice, or custom of
conducting sweeps for the purpose of confiscating and immediately destroying the
property of homeless individuals. Id. ¶ 41. Plaintiffs allege that the City has been sued
before based on these types of sweeps in the Venice neighborhood, and that the City was
previously enjoined by the United States District Court for the Central District of
California for engaging in the same conduct in the Skid Row area. Id. ¶ 43.
III.     LEGAL STANDARD

       A motion pursuant to Federal Rule of Civil Procedure 12(b)(6) tests the legal
sufficiency of the claims asserted in a complaint. Under this Rule, a district court
properly dismisses a claim if “there is a ‘lack of a cognizable legal theory or the absence
of sufficient facts alleged under a cognizable legal theory.’” Conservation Force v.
Salazar, 646 F.3d 1240, 1242 (9th Cir. 2011) (quoting Balisteri v. Pacifica Police Dep’t,
901 F.2d 696, 699 (9th Cir. 1988)). “While a complaint attacked by a Rule 12(b)(6)
motion to dismiss does not need detailed factual allegations, a plaintiff’s obligation to
provide the ‘grounds’ of his ‘entitlement to relief’ requires more than labels and
conclusions, and a formulaic recitation of the elements of a cause of action will not do.”


CV-549 (01/18)                      CIVIL MINUTES - GENERAL                          Page 4 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 5 of 12 Page ID #:261

                        UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
   Case No.      2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007). “[F]actual allegations must
be enough to raise a right to relief above the speculative level.” Id.
       In considering a motion pursuant to Rule 12(b)(6), a court must accept as true all
material allegations in the complaint, as well as all reasonable inferences to be drawn
from them. Pareto v. FDIC, 139 F.3d 696, 699 (9th Cir. 1998). The complaint must be
read in the light most favorable to the nonmoving party. Sprewell v. Golden State
Warriors, 266 F.3d 979, 988 (9th Cir. 2001). However, “a court considering a motion to
dismiss can choose to begin by identifying pleadings that, because they are no more than
conclusions, are not entitled to the assumption of truth. While legal conclusions can
provide the framework of a complaint, they must be supported by factual allegations.”
Ashcroft v. Iqbal, 556 U.S. 662, 679 (2009); see Moss v. United States Secret Service,
572 F.3d 962, 969 (9th Cir. 2009) (“[F]or a complaint to survive a motion to dismiss, the
non-conclusory ‘factual content,’ and reasonable inferences from that content, must be
plausibly suggestive of a claim entitling the plaintiff to relief.”). Ultimately,
“[d]etermining whether a complaint states a plausible claim for relief will . . . be a
context-specific task that requires the reviewing court to draw on its judicial experience
and common sense.” Iqbal, 556 U.S. at 679.
       As a general rule, leave to amend a complaint which has been dismissed should be
freely granted. Fed. R. Civ. P. 15(a). This policy is applied with “extreme liberality.”
Morongo Band of Mission Indians v. Rose, 893 F.2d 1074, 1079 (9th Cir. 1990); Moss,
572 F.3d at 972. However, leave to amend may be denied when “the court determines
that the allegation of other facts consistent with the challenged pleading could not
possibly cure the deficiency.” Schreiber Distrib. Co. v. Serv-Well Furniture Co., 806
F.2d 1393, 1401 (9th Cir. 1986); see Lopez v. Smith, 203 F.3d 1122, 1127 (9th Cir.
2000).
       Federal Rule of Civil Procedure 8(a) provides that a pleading stating a claim for
relief must contain “a short and plain statement of the claim showing that the pleader is
entitled to relief.” Fed. R. Civ. P. 8(a)(2). In order to meet this standard, a claim for
relief must be stated with “brevity, conciseness, and clarity.” See Charles A. Wright &
Arthur R. Miller, 5 Fed. Practice and Procedure § 1215 (3d ed.). “The Plaintiff must
allege with at least some degree of particularity overt acts which Defendants engaged in
that support the Plaintiff’s claim.” Jones v. Community Redevelopment Agency, 733
F.2d 646, 649 (9th Cir. 1984). The purpose of Rule 8(a) is to ensure that a complaint
CV-549 (01/18)                     CIVIL MINUTES - GENERAL                         Page 5 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 6 of 12 Page ID #:262

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL          ‘O’
   Case No.       2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title          COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


“fully sets forth who is being sued, for what relief, and on what theory, with enough
detail to guide discovery.” McHenry v. Renne, 84 F.3d 1172, 1177 (9th Cir. 1996).
IV.      DISCUSSION

      The City moves to dismiss plaintiffs’ claims for violation of the ADA, violation of
the Unruh Civil Rights Act, and violation of the Bane Civil Rights Act. The Court
discusses each claim in turn below.
         A.      Plaintiff Cooley’s ADA Claim

       Plaintiff Cooley claims that the City violated Title II of the ADA and the Unruh
Act when it engaged in a policy and practice of “seizing and remotely storing or outright
destroying Plaintiffs’ essential papers, modes of transportation, and other important items
without allowing Plaintiffs who are disabled extra trips and time to gather property and
without allowing Plaintiffs who are disabled to keep property essential to treat and relieve
Plaintiffs’ disabilities such as: medical documents, nutritional supplements, and cargo
carrying mobility devices[.]” FAC ¶ 65. The City argues that plaintiffs have failed to
state a claim for disability discrimination because: (1) Cooley’s property was not
destroyed by reason of her disability because the property of non-disabled homeless
individuals was also destroyed, mot. at 5; (2) Cooley alleges that her request to recover
some of her property was “largely granted by sympathetic City police officers” and thus
Cooley was treated better than other homeless individuals whose property was located
within the sidewalk cleaning area, id. at 7; and (3) sidewalk cleaning is not a municipal
“service” or “benefit” under the ADA, id. at 7.
       Title II of the ADA provides that “no qualified individual with a disability shall, by
reason of such disability, be excluded from participation in or be denied the benefits of
the services, programs, or activities of a public entity, or be subjected to discrimination
by any such entity.” 42 U.S.C. § 12132. To state a claim for violation of Title II of the
ADA, a plaintiff must allege: “(1) [she] is a ‘qualified individual with a disability’; (2)
[she] was either excluded from participation in or denied the benefits of a public entity’s
services, programs, or activities, or was otherwise discriminated against by the public
entity; and (3) such exclusion, denial of benefits, or discrimination was by reason of [her]
disability.” Weinreich v. Los Angeles Cty. Metropolitan Transp. Authority, 114 F.3d
976, 978 (9th Cir. 1997) (emphasis in the original). The duty to provide a reasonable

CV-549 (01/18)                      CIVIL MINUTES - GENERAL                          Page 6 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 7 of 12 Page ID #:263

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
   Case No.      2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


accommodation under the ADA arises only when a plaintiff’s exclusion from
participation in a public entity’s services, programs, or activities was “solely by reason of
disability.” Id. at 978–79.
       The Court finds that plaintiffs have stated claim for violation of the ADA based on
the City’s failure to provide a reasonable accommodation to Cooley and similarly situated
individuals with disabilities during the September 15, 2017 area cleaning. The City’s
arguments are unavailing in light of the Ninth Circuit’s decision in McGary v. City of
Portland, 386 F.3d 1259 (9th Cir. 2004). In McGary, the plaintiff was an individual with
AIDS whose illness impaired his ability to maintain his property. Id. at 1260. The City
of Portland inspected his home and determined that the amount of trash and debris in his
yard violated local nuisance laws. Id. When the city sent him a notice to remove the
nuisance by a certain date, the plaintiff asked for additional time to clean his yard. Id. at
1261. The city declined and ultimately charged the plaintiff for the cost of removing the
debris. Id. The plaintiff filed a complaint alleging that the city had discriminated against
him on the basis of his disability when it denied his request for additional time to clean
his yard and thus violated the ADA, among other laws. Id.
       In finding that the plaintiff had stated a claim for violation of the ADA, the Ninth
Circuit rejected the city’s argument that it had not acted “by reason of” the plaintiff’s
disability because non-disabled residents were also subject to the nuisance abatement
ordinance. Id. at 1265 (“We have repeatedly recognized that facially neutral policies may
violate the ADA when such policies unduly burden disabled persons, even when such
policies are consistently enforced.”); id. at 1266 (“Indeed, the crux of a reasonable
accommodation claim is a facially neutral requirement that is consistently enforced.”).
This holding forecloses the City’s argument that Cooley cannot state a claim for violation
of the ADA because the property of other non-disabled homeless individuals was also
destroyed during the area cleaning. Here, Cooley alleges that she told LAPD officers that
she needed help to carry her property because of her disability and that she lost most of
her essential property because her needs were not accommodated. See FAC ¶¶ 26, 27.
These allegations are sufficient to allege that the City’s practices, even if it facially
neutral, violate the ADA by unduly burdening people with disabilities such as Cooley.
       The City’s argument that Cooley cannot state a claim for violation of the ADA
because sidewalk cleaning is not a municipal “service” or “benefit” under the ADA is
also foreclosed by McGary. In McGary, the city similarly argued that the enforcement of
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                           Page 7 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 8 of 12 Page ID #:264

                         UNITED STATES DISTRICT COURT
                        CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
    Case No.     2:18-cv-09053-CAS-PLA             Date August 5, 2019
    Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


a municipal ordinance is not a cognizable “benefit” under the ADA. Id. at 1268. In
rejecting the city’s argument, the Ninth Circuit explained that “[i]t is axiomatic that the
ADA must be construed broadly in order to effectively implement the ADA’s
fundamental purpose of providing a clear and comprehensive national mandate for the
elimination of discrimination against individuals with disabilities.” Id. at 1268 (internal
quotations and citation omitted). The Ninth Circuit explained that the “benefit” sought
by the plaintiff in that case “was to be allowed sufficient time to comply with the City’s
code enforcement activities in a manner consistent with his disability.” Id. at 1269–70.
For the reasons stated in McGary, the Court also finds that Cooley has adequately stated a
claim under the ADA by alleging that the City failed to reasonably accommodate her
disability by not allowing her an opportunity to comply with the City’s requirements
during the area cleaning in a manner consistent with her disabilities.
      Finally, the Court finds the City’s argument that Cooley’s requests were “largely
granted” to be unavailing. Whether the City did, in fact, reasonably accommodate
Cooley’s disabilities is a question of fact that cannot be resolved at the pleading stage.
       Accordingly, the Court DENIES the City’s motion to dismiss Cooley’s claim for
violation of the ADA.1



1
       During oral argument, the Court inquired as to whether plaintiffs intended to
pursue a claim for violation of the ADA based on the theory that the location of the
storage facility is inaccessible to persons with disabilities. The Court previously
dismissed Cooley’s ADA claim, which was based on this theory, because Cooley alleged
that her possessions were destroyed rather than stored and thus lacked standing to assert a
claim based on the location of the storage facility. Dkt. 21 at 10. Although plaintiffs still
do not allege that any of Cooley’s possessions were transported to the storage facility,
they nonetheless continue to allege that “[t]he location of the only storage facility at a
distance of more than 20 miles failed to prove any accommodation, let alone a
‘reasonable accommodation’ to a population known to have a high percentage of
individuals experiencing disabilities, and often, compound disabilities.” FAC ¶ 73. At
the hearing, counsel for plaintiffs represented that they do not intend to pursue a claim for
violation of the ADA based on the location of the storage facility.

CV-549 (01/18)                      CIVIL MINUTES - GENERAL                          Page 8 of 12
 Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 9 of 12 Page ID #:265

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL          ‘O’
    Case No.      2:18-cv-09053-CAS-PLA             Date August 5, 2019
    Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


         B.      Plaintiff Cooley’s Claim for Violation of the Unruh Civil Rights Act

       The Unruh Act also prohibits discrimination based on disability and provides that
“[a] violation of the right of any individual under the American with Disabilities Act . . .
shall also constitute a violation of this section.” Cal. Civil Code § 51(f). The City
contends that Cooley cannot state a claim for violation of the Unruh Act because the
Unruh Act only applies to business establishments. Mot. at 9. Plaintiffs respond that
public entities are routinely found liable for violations of the Unruh Act although they are
not technically business entities. Opp’n at 7.
       Section 51 of the Unruh Act provides, “All persons within [California] are free and
equal, and no matter what their sex, race, color, religion, ancestry, national origin, or
disability are entitled to the full and equal accommodations, advantages, facilities,
privileges, or services in all business establishments of every kind whatsoever.” Cal. Civ.
Code § 51. An entity qualifies as a business establishment for purposes of the Unruh Act
when it “appears to have been operating in a capacity that is the functional equivalent of a
commercial enterprise.” Warfield v. Peninsula Golf & Country Club, 10 Cal. 4th 594,
622 (1995). And because the Unruh Act was intended to extend the reach of California’s
prior public accommodation statute, entities lacking a business-related purpose may also
be a “business establishment” for the purposes of the Unruh Act if “the entity’s attributes
and activities demonstrate that it is the functional equivalent of a classic place of public
accommodation or amusement.” Curran v. Mount Diablo Council of the Boy Scouts, 17
Cal. 4th 670, 697 (1998) (internal quotation marks and citation omitted).2
       Here, there are no allegations in the complaint that support an inference that the
area cleanings are a business-like activity. Rather, it appears that the City conducts area
cleanings as a public service. And during oral argument, counsel for plaintiffs did not
2
       The cases relied upon by plaintiffs for the proposition that a government entity is
liable for violating the Unruh Act are inapposite because those cases clearly implicated
either a commercial enterprise or a public accommodation. See Gibson v. County of
Riverside, 181 F. Supp. 2d 1057, 1093 (C.D. Cal. 2002) (housing); Gatto v. Cty of
Sonoma, 98 Cal. App. 4th 744, 769 (2002) (county fair); Sullivan v. Vallejo City Unified
Sch. Dist., 731 F. Supp. 947, 952–53 (E.D. Cal. 1990) (schools); Nicole M. v. Martinez
Unified Sch. Dist., 964 F. Supp. 1369, 1388–89 (N.D. Cal. 1997) (schools); Doe v.
Petaluma City Sch. Dist., 830 F. Supp. 1560, 1581–82 (N.D. Cal. 1993) (schools).
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                        Page 9 of 12
Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 10 of 12 Page ID #:266

                            UNITED STATES DISTRICT COURT
                           CENTRAL DISTRICT OF CALIFORNIA

                              CIVIL MINUTES – GENERAL          ‘O’
   Case No.       2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title          COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


offer any argument in support of the contention that the City was acting as a “business
establishment” for purposes of the Unruh Act when it conducted the area cleaning at
issue in this case. Accordingly, the Court GRANTS the City’s motion to dismiss
Cooley’s claim for violation of the Unruh Act with leave to amend to allege facts
supporting plaintiffs’ argument that the City is a business establishment for purposes of
the Unruh Act.
         C.      Plaintiffs’ Bane Civil Rights Act Claim

       California Civil Code section 52.1(a), also known as the Tom Bane Civil Rights
Act, prohibits “a person or persons, whether or not acting under color of law, [from]
interfer[ing] by threats, intimidation, or coercion, or [from] attempt[ing] to interfere by
threats, intimidation, or coercion, with the exercise or enjoyment by any individual or
individuals of rights secured by the Constitution or laws of the United States, or of the
rights secured by the Constitution or laws of this state. . . .” Cal. Civ. Code § 52.1(a).
Plaintiffs allege that the City violated the Bane Act because its agents and employees
engaged in threats and intimidation “to prevent Plaintiffs from exercising their
[constitutional and statutory] rights to maintain their personal possessions[.]” FAC ¶ 82.
       Two elements are required to state a Bane Act claim: “(1) intentional interference
or attempted interference with a state or federal constitutional or legal right; and (2) the
interference or attempted interference was by threats, intimidation or coercion.”
McFarland v. City of Clovis, 163 F. Supp. 3d 798, 806 (E.D. Cal. 2016) (citing Allen v.
City of Sacramento, 234 Cal. App. 4th 41, 67 (2015)). The Court previously dismissed
plaintiffs’ Bane Act claim because plaintiffs did not allege that any of them, as opposed
to other individuals in the area, were threatened by City employees. Dkt. 21 at 11. In the
first amended complaint, plaintiffs allege that they themselves were told by LAPD
officers to leave the area during the cleaning or be arrested. FAC ¶ 30. Cooley also
specifically alleges that LAPD officers told her that she would be arrested or pepper
sprayed if she did not step back from the area. Id. ¶ 32. The Court finds that plaintiffs
have sufficiently stated a claim for violation of the Bane Act.
       The City, however, moves to dismiss plaintiffs’ Bane Act claim on the grounds
that these new allegations are self-serving and should not be accepted by the Court. Mot.
at 11. This argument fails because the Court must accept as true all material allegations
in the complaint regardless of whether they are “self-serving.”
CV-549 (01/18)                        CIVIL MINUTES - GENERAL                       Page 10 of 12
Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 11 of 12 Page ID #:267

                          UNITED STATES DISTRICT COURT
                         CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
    Case No.     2:18-cv-09053-CAS-PLA             Date August 5, 2019
    Title        COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


       The City also contends that plaintiffs did not provide the City with sufficient notice
of these allegations pursuant to the Government Claims Act. Id. at 12. The purpose of
the Government Claims Act is “to provide the public entity sufficient information to
enable it to adequately investigate claims and to settle them, if appropriate, without the
expense of litigation.” City of San Jose v. Superior Court, 12 Cal. 3d 447, 455 (1977). A
claim “need not contain the detail and specificity required of a pleading, but need only
‘fairly describe what [the] entity is alleged to have done.’” Stockett v. Ass’n of Cal.
Water Agencies Joint Powers Ins. Auth., 34 Cal. 4th 441, 446 (2004) (quoting Shoemaker
v. Myers, 2 Cal. App. 4th 1407, 1426 (1992)). “A complaint’s fuller exposition of the
factual basis beyond that given in the claim is not fatal, so long as the complaint is not
based on an entirely different set of facts.” Id. at 447 (internal quotations and citation
omitted). Here, plaintiffs sent a claim for damages to the City on March 15, 2018, stating
that LAPD officers “prevented people from accessing their property” and contending that
the City violated the Bane Civil Rights Act Dkt. 13-1, Ex. B.3 The Court finds that
plaintiffs’ allegations are based on the same set of facts and merely provide a fuller
exposition of what LAPD officers did to “prevent[] people from accessing their
property.” Accordingly, the Court declines to dismiss plaintiffs’ Bane Act claim for
failure to comply with the Government Claims Act.
         Accordingly, the Court DENIES the City’s motion to dismiss plaintiffs’ Bane Act
claim.
IV.      CONCLUSION

      The Court DENIES the City’s motion to dismiss Cooley’s claim for violation of
the ADA.




3
       The Court grants the City’s request for judicial notice of plaintiffs’ government
claim because it is a matter of public record. See Clarke v. Upton, 703 F. Supp. 2d 1037,
1042 (E.D. Cal. 2010). The Court takes judicial notice of the plaintiffs’ claim for the
purpose of comparing the facts that were alleged in the claim with the allegations in the
first amended complaint. The Court, however, does not take judicial notice of the truth of
the factual allegations contained in the plaintiffs’ claim.
CV-549 (01/18)                      CIVIL MINUTES - GENERAL                         Page 11 of 12
Case 2:18-cv-09053-CAS-PLA Document 32 Filed 08/05/19 Page 12 of 12 Page ID #:268

                           UNITED STATES DISTRICT COURT
                          CENTRAL DISTRICT OF CALIFORNIA

                             CIVIL MINUTES – GENERAL          ‘O’
   Case No.      2:18-cv-09053-CAS-PLA             Date August 5, 2019
   Title         COOLEY ET AL. v. THE CITY OF LOS ANGELES ET AL.


      The Court GRANTS the City’s motion to dismiss Cooley’s claim for violation of
the Unruh Act.

      The Court DENIES the City’s motion to dismiss plaintiffs’ claim for violation of
the Bane Act.

         Plaintiffs shall have 21 days to file an amended complaint.

         IT IS SO ORDERED.

                                                                          00    :    08
                                                   Initials of Preparer        CMJ




CV-549 (01/18)                        CIVIL MINUTES - GENERAL                        Page 12 of 12
